          Case 1:19-cr-00140-SPW Document 46 Filed 10/06/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION

 UNITED STATES OF AMEPUCA,
                                              Case No. CR 19-140-BLG-SPW
                 Plaintiff,

 vs.                                                      ORDER


 JOSHUA RAY VOGEL,

                Defendant.




       Due to the recent outbreak of COVID-19,and upon the Court's Own

Motion,

       IT IS HEREBY ORDERED that the in-person Sentencing Hearing set for

Wednesday, October 21, 2020 at 1:30 p.m. is VACATED.

       IT IS FURTHER ORDERED that the Sentencing Hearing is RESET VIA

VIDEO from the Big Horn County Jail (Basin, WY)on Friday, October 23,

2020 at 9;30 a.m. Counsel may appear in the Snowy Mountains Courtroom thirty

(30) minutes prior to the hearing to video conference with Defendant. If the

defendant objects to this hearing being held via video, he must file a motion to

continue the hearing to allow time for the defendant to be transported.
Case 1:19-cr-00140-SPW Document 46 Filed 10/06/20 Page 2 of 2
